DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 7-10, 20-21, 23-30, 33, and 36-38 are under examination.
	Claims 3-6, 11-19, 22, 31-32, and 34-35 are canceled.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of
Implied language due to the use of “The invention relates to”
Legal phraseology due to the use of “said”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9, 29, 30, 33, and 36 are objected to because of the following informalities: “wherein” should be removed from the end of the sentence in claim 9.   
Claim 36 is objected to because of the following informalities:  the use of figure references when referring to the nanodomains.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20-21, 23, 28-30, 33, 36, and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the (co)polymer layer".  Claim 20 recites the limitation “said temperature being higher than the glass transition temperature”. There is insufficient antecedent basis for these limitations in the claims.
The term “minimum thickness” in claims 23, 29, and 30 is a relative term which renders the claim indefinite. The term “minimum thickness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “derivatives including either one or more aromatic ring(s) in their structure, or monocyclic or polycyclic aliphatic structures, and having one or more chemical function(s) adapted to the crosslinking reaction targeted”, and the claim also recites “more particularly derivatives of norbornene, isobornyl acrylate or methacrylate, styrene, anthracene, adamantyl acrylate or methacrylate” which is the narrower statement of the range/limitation. Claim 20 recites the broad recitation of “a temperature at which the top coat (TC) material behaves like a viscoelastic fluid”, and the claim also recites “the glass transition temperature of the top coat (TC)” which is the narrower statement of the range/limitation.  Claim 38 recites the broad recitation of “a temperature at which the top coat TC in its crosslinked form behaves as a viscoelastic fluid”, and the claim also recites “the glass transition temperature of the top coat TC layer” which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 adds 2 additional steps to the method disclosed by claim 1. Independent claim 1 consists of a set of steps, and the use of “consisting” would not allow the addition of any additional steps without broadening the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-10, 20-21, 23-26, 28-30, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Seshimo (US20150205207A1, published in 2015) in view of Wilson (US20150261090A1, published in 2015).
Regarding claims 1, 8, and 37, Seshimo teaches a structure consisting of a block copolymer on a substrate, applying a solution of top coat material on top of said substrate, and then applying a stimulus to the top coat material to form a top coat layer [abstract, claim 1]. Seshimo teaches the top coat material contains a polymeric compound [0187]. Seshimo does not teach the use of light radiation to form a top coat layer. Wilson teaches the use of incident irradiation to form a top coat layer [0001], which contains a photoacid generator (PAG) [0070]. It would be obvious to a person of ordinary skill in the arts that the use of the top coat material of Wilson in the structure of Seshimo would function comparably.
Regarding claim 2, Seshimo teaches an organic solvent for the block copolymer layer and an aqueous solvent for the top coat material [0130, 0234], and would be obvious to a person of ordinary skill in the arts that the aqueous solvent would be orthogonal to polymeric system of the block copolymer layer.
Regarding claims 7, 9-10, and 28, Seshimo teaches a structural unit can contain a fluorine atom in the top coat material [0241-0253]. In particular, (Tc2-2) where R2 is F and y is 1, is fluorostyrene and is used to ensure neutral surface energy with the underlying block copolymer layer, which aligns with the instant claims.
Regarding claims 20 and 38, Seshimo teaches a neutralization step performed on the substrate prior to depositing the block copolymer layer, a phase separation step (nanostructuring) performed by heating the block copolymer layer to a temperature (assembly temperature) after the top coat layer has been deposited [0147-0154]. Seshimo further teaches that the top coat glass transition temperature can be controlled [0204]. “Said temperature” of the instant application is interpreted as the temperature at which the top coat layer behaves as a viscoelastic fluid.  It would be obvious to a person of ordinary skill in the arts to control the glass transition temperature of the top coat to ensure it is unaffected during the phase separation step.
Regarding claim 21, Seshimo teaches the use of graphoepitaxy prior to depositing the block copolymer layer in order to function as a physical guide [0315].
Regarding claim 23, The minimum thickness is not clearly defined. The deposited thickness is interpreted as a desired thickness. Seshimo teaches adjusting the solvent concentration in accordance with the desired thickness of the formed film [0136].
Regarding claims 24-25, Seshimo teaches using water and/or methanol as a solvent for the top coat material [0234-0235].
Regarding claim 26, Seshimo teaches a top coat material may contain multiple polymer compounds, and the polymer compound preferably contains multiple structural units (monomer units) [0211-0212].
Regarding claims 29-30 and 36, Seshimo does not teach removing the top coat layer.  Wilson teaches removing the top coat layer after the nanostructuring step [0045] and removing at least one block of the block copolymer [0088, fig 4N]. Wilson also teaches the blocks removed are oriented perpendicular to the substrate using processes such as etching [0105]. It would be known to a person of ordinary skill in the arts that the remaining blocks are susceptible to some material removal during a subsequent etching process, either during the removal of at least one block of the block copolymer or if transferring a pattern to the substrate.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Seshimo (US20150205207A1, published in 2015) in view of Wilson (US20150261090A1, published in 2015) as applied to claim 1 above, and further in view of Foster (US 6165682 A, published in 2000).
Regarding claim 27, Seshimo teaches other additives can be added to the top coat material, but Seshimo does not teach which additives can be added. Foster teaches a photosensitive copolymer material for use as a top coat with a wetting additive for lithographic performance improvements [col 5 lines 28-41].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Seshimo (US20150205207A1, published in 2015) in view of Wilson (US20150261090A1, published in 2015) as applied to claims 1, 9, and 29 above, and further in view of Nagasaka (US20070172767A1, published in 2007).
	Regarding claim 33, Seshimo teaches using an organic developer when using a resist soluble in an organic solvent to remove unexposed portions of a resist material [0318-0321]. Seshimo does not teach using the top coat as a guiding layer.  Wilson teaches a top coat used as a guiding layer after irradiation, where irradiated regions are converted non-neutral with respect to the underlying block copolymer [0049, 0072, fig 3F]. Nagasaka further teaches applying a second top coat after removing a first top coat in order to accommodate the liquid for an immersion lithographic processing step [0063-0065]. It would be obvious to a person of ordinary skill in the arts that the use of a second top coat would be beneficial in the exposure and development of an underlying layer. Additionally, the use of a second top coat layer would not be expected to hinder a subsequent nanostructuring step when compared with using a single top coat layer.

Conclusion
	No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US20100297556A1 teaches a coating composition for use with an overcoated photoresist. US20150118397A1 teaches a method of forming a phase-separated structure. US20060165912A1 teaches micropatterning via selective irradiation. US20160131973A1 teaches selective crosslinking of a photocurable layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 1737          /DUANE SMITH/                                                     Supervisory Patent Examiner, Art Unit 1737